 


110 HR 2902 IH: Middle Class Opportunity Act of 2007
U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2902 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2007 
Mr. Allen (for himself, Mr. Bishop of New York, Mrs. Boyda of Kansas, Mr. Braley of Iowa, Ms. Castor, Mr. Cohen, Mr. Ellison, Mr. Hall of New York, Mr. Hare, Ms. Hirono, Ms. Jackson-Lee of Texas, Mr. Johnson of Georgia, Mr. McNerney, Mr. Perlmutter, Mr. Sestak, Mr. Walz of Minnesota, Mr. Weiner, Mr. Murphy of Connecticut, Mr. Welch of Vermont, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code to double the child tax credit for the first year, to expand the credit dependent care services, to provide relief from the alternative minimum tax, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Middle Class Opportunity Act of 2007.  
2.Increased child tax credit for first year child is claimed as a qualifying child 
(a)In generalSubsection (a) of section 24 of the Internal Revenue Code of 1986 (relating to child tax credit) is amended by striking with respect to each qualifying child of the taxpayer an amount equal to $1,000. and inserting 
 with respect to each individual who is a qualifying child of the taxpayer an amount equal to— 
(1)$2,000, for the first taxable year in which such individual is a qualifying child, and  
(2)$1,000, for any other taxable year in which such individual is a qualifying child. .  
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2006.  
3.Expansion of dependent care credit 
(a)Increased phaseout thresholdParagraph (2) of section 21(a) of the Internal Revenue Code of 1986 (defining applicable percentage) is amended by striking $15,000 and inserting $75,000.  
(b)Credit allowed for costs incurred To care for parents and grandparents who do not live with the taxpayer 
(1)In generalParagraph (1) of section 21(b) of the Internal Revenue Code of 1986 (relating to qualifying individual) is amended by striking or at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , or, and by adding at the end the following new subparagraph: 
 
(D)a dependent of the taxpayer (as defined in section 152, determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)) who is the father or mother of the taxpayer (or an ancestor of such father or mother) and who is physically or mentally incapable of caring for himself or herself. .  
(2)Conforming amendmentSection 21(b)(1)(B) of such Code is amended by inserting (other than a dependent described in subparagraph (D)) after and (d)(1)(B)).  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006.  
4.Alternative minimum tax relief 
(a)Increase in alternative minimum tax exemption amount for 2007 and 2008 
(1)In generalSection 55(d)(1) of the Internal Revenue Code of 1986 is amended— 
(A)by striking $62,550 and all that follows through 2006 in subparagraph (A) and inserting the joint return amount in the case of taxable years beginning in 2006, 2007, and 2008, and  
(B)by striking $42,500 and all that follows through 2006 in subparagraph (B) and inserting the unmarried individual return amount in the case of taxable years beginning in 2006, 2007, and 2008.  
(2)Joint return amount; unmarried individual return amountSection 55(d) of such Code is amended by adding at the end the following new paragraph: 
 
(4)Joint return amount; unmarried individual return amount 
(A)Joint return amountFor purposes of paragraph (1)(A), the joint return amount shall be determined as follows: 


The joint return
For taxable years beginning in—amount is—

2006$62,550
2007$65,350
2008$68,200.  
(B)Unmarried individual return amountFor purposes of paragraph (1)(B), the unmarried individual return amount shall be determined as follows: 


The unmarried individual
For taxable years beginning in—return amount is—

2006$42,500
2007$43,900
2008$45,300. .  
(b)Allowance of nonrefundable personal credits against regular and alternative minimum tax liabilityParagraph (2) of section 26(a) of the Internal Revenue Code of 1986 is amended— 
(1)by striking 2006 in the heading thereof and inserting 2008, and  
(2)by striking or 2006 and inserting 2006, 2007, or 2008.  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006.  
5.Consolidation of education tax incentives into the education tax credit 
(a)In generalSection 25A of the Internal Revenue Code of 1986 (relating to Hope and Lifetime Learning credits) is amended to read as follows: 
 
25A.Education tax credit 
(a)Allowance of creditIn the case of any eligible student for whom an election is in effect under this section for any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year in an amount equal to the sum of— 
(1)100 percent of so much of the qualified tuition and related expenses paid by the taxpayer during the taxable year (for education furnished to the eligible student during any academic period beginning in such taxable year) as does not exceed $1,000,  
(2)50 percent of so much of such expenses as exceeds $1,000 but does not exceed $3,000, and  
(3)20 percent of so much of such expenses as exceeds $3,000 but does not exceed $5,500.  
(b)Limitations 
(1)Limitation based on modified adjusted gross income 
(A)In generalThe amount which would (but for this paragraph) be taken into account under subsection (a) for the taxable year shall be reduced (but not below zero) by the amount determined under subparagraph (B).  
(B)Amount of reductionThe amount determined under this subparagraph is the amount which bears the same ratio to the amount which would be so taken into account as— 
(i)the excess of— 
(I)the taxpayer's modified adjusted gross income for such taxable year, over  
(II)$70,000 ($140,000 in the case of a joint return), bears to  
(ii)$20,000 ($40,000 in the case of a joint return).  
(C)Modified adjusted gross incomeThe term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933.  
(2)Limitation based on amount of taxIn the case of a taxable year to which section 26(a)(2) does not apply, the credit allowed under subsection (a) for any taxable year shall not exceed the excess of — 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over  
(B)the sum of the credits allowable under this subpart (other than this section and sections 23, 24, and 25B) and section 27 for the taxable year.  
(3)Credit allowed only for 3 eligible studentsThe credit under subsection (a) to any taxpayer shall not be allowed with respect to more than 3 eligible students for any taxable year.  
(4)Other limitations 
(A)Credit allowed only for 4 taxable yearsAn election to have this section apply with respect to any eligible student may not be made for any taxable year if such an election (by the taxpayer or any other individual) is in effect with respect to such student for any 4 prior taxable years.  
(B)Credit allowed for year only if individual is at least 1/2 time student for portion of yearThe credit under subsection (a) shall not be allowed for a taxable year with respect to the qualified tuition and related expenses of an individual unless such individual is an eligible student for at least one academic period which begins during such year.  
(C)Denial of credit if student convicted of a felony drug offenseThe credit under subsection (a) shall not be allowed for qualified tuition and related expenses for the enrollment or attendance of a student for any academic period if such student has been convicted of a Federal or State felony offense consisting of the possession or distribution of a controlled substance before the end of the taxable year with or within which such period ends.  
(c)DefinitionsFor purposes of this subsection— 
(1)Eligible studentThe term eligible student means, with respect to any academic period, a student who— 
(A)meets the requirements of section 484(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1091(a)(1)), as in effect on the date of the enactment of the Taxpayer Relief Act of 1997, and  
(B)is carrying at least 1/2 the normal full-time work load for the course of study the student is pursuing.  
(2)Qualified tuition and related expenses 
(A)In generalThe term qualified tuition and related expenses means tuition and fees required for the enrollment or attendance of an eligible student who is— 
(i)the taxpayer,  
(ii)the taxpayer's spouse, or  
(iii)any dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under section 151, at an eligible educational institution for courses of instruction of such individual at such institution. 
(B)Inclusion of certain expenses for books 
(i)In generalFor purposes of subparagraph (A), tuition and fees shall include 50 percent of amounts paid or incurred for books.  
(ii)LimitationThe amount of tuition and fees taken into account under subparagraph (A) by reason of clause (i) for any taxable year shall not exceed $250 with respect to any eligible student.  
(C)Exception for education involving sports, etcSuch term does not include expenses with respect to any course or other education involving sports, games, or hobbies, unless such course or other education is part of the individual's degree program.  
(D)Exception for nonacademic feesSuch term does not include student activity fees, athletic fees, insurance expenses, or other expenses unrelated to an individual's academic course of instruction.  
(3)Eligible educational institutionThe term eligible educational institution means an institution— 
(A)which is described in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088), as in effect on the date of the enactment of the Taxpayer Relief Act of 1997, and  
(B)which is eligible to participate in a program under title IV of the Higher Education Act of 1965.  
(d)Election not To have section applyA taxpayer may elect not to have this section apply with respect to the qualified tuition and related expenses of an individual for any taxable year.  
(e)Special rules 
(1)Identification requirementNo credit shall be allowed under subsection (a) to a taxpayer with respect to the qualified tuition and related expenses of an individual unless the taxpayer includes the name and taxpayer identification number of such individual on the return of tax for the taxable year.  
(2)Adjustment for certain scholarships, etcThe amount of qualified tuition and related expenses otherwise taken into account under subsection (a) with respect to an individual for an academic period shall be reduced (before the application of subsections (a), (b), and (c)) by the sum of any amounts paid for the benefit of such individual which are allocable to such period as— 
(A)a qualified scholarship which is excludable from gross income under section 117,  
(B)an educational assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United States Code, or under chapter 1606 of title 10, United States Code, and  
(C)a payment (other than a gift, bequest, devise, or inheritance within the meaning of section 102(a)) for such individuals educational expenses, or attributable to such individuals enrollment at an eligible educational institution, which is excludable from gross income under any law of the United States.  
(3)Treatment of expenses paid by dependentIf a deduction under section 151 with respect to an individual is allowed to another taxpayer for a taxable year beginning in the calendar year in which such individual's taxable year begins— 
(A)no credit shall be allowed under subsection (a) to such individual for such individual's taxable year, and  
(B)qualified tuition and related expenses paid by such individual during such individual's taxable year shall be treated for purposes of this section as paid by such other taxpayer.  
(4)Treatment of certain prepaymentsIf qualified tuition and related expenses are paid by the taxpayer during a taxable year for an academic period which begins during the first 3 months following such taxable year, such academic period shall be treated for purposes of this section as beginning during such taxable year.  
(5)Denial of double benefitNo credit shall be allowed under this section for any expense for which a deduction is allowed under any other provision of this chapter.  
(6)No credit for married individuals filing separate returnsIf the taxpayer is a married individual (within the meaning of section 7703), this section shall apply only if the taxpayer and the taxpayer's spouse file a joint return for the taxable year.  
(7)Nonresident aliensIf the taxpayer is a nonresident alien individual for any portion of the taxable year, this section shall apply only if such individual is treated as a resident alien of the United States for purposes of this chapter by reason of an election under subsection (g) or (h) of section 6013.  
(f)Inflation adjustments 
(1)Dollar limitation on amount of credit 
(A)In generalIn the case of a taxable year beginning after 2008, each of the dollar amounts under subsection (a) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by  
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2007 for calendar year 1992 in subparagraph (B) thereof.  
(B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $100, such amount shall be rounded to the next lowest multiple of $100.  
(2)Income limits 
(A)In generalIn the case of a taxable year beginning after 2008, the $70,000 and $140,000 amounts in subsection (b)(1)(B) shall each be increased by an amount equal to— 
(i)such dollar amount, multiplied by  
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2007 for calendar year 1992 in subparagraph (B) thereof.  
(B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to the next lowest multiple of $1,000.  
(g)RegulationsThe Secretary may prescribe such regulations as may be necessary or appropriate to carry out this section, including regulations providing for a recapture of the credit allowed under this section in cases where there is a refund in a subsequent taxable year of any amount which was taken into account in determining the amount of such credit. .  
(b)Repeal of deduction for qualified tuition and related expenses 
(1)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by striking section 222 (relating to qualified tuition and related expenses).  
(2)Clerical amendmentThe table of section for part VII of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 222.  
(c)Conforming amendments 
(1)Paragraph (1) of section 26(a) of the Internal Revenue Code of 1986 is amended by inserting 25A, after 24,.  
(2)Section 62(a) of such Code is amended by striking paragraph (18).  
(3)Subparagraph (B) of section 72(t)(7) of such Code is amended by striking section 25A(g)(2) and inserting section 25A(e)(2).  
(4)Section 221(d) of such Code is amended— 
(A)by striking section 25A(g)(2) in paragraph (2)(B) and inserting section 25A(e)(2),  
(B)by striking section 25A(f)(2) in paragraph (2)(B) and inserting section 25A(c)(3), and  
(C)by striking section 25A(b)(3) in paragraph (3) and inserting section 25A(c)(1).  
(5)Section 529 of such Code is amended— 
(A)by striking section 25A(g)(2) in subclause (I) of subsection (c)(3)(B)(v) and inserting section 25(e)(2),  
(B)by striking section 25A(b)(3) in clause (i) of subsection (e)(3)(B) and inserting section 25A(c)(1).  
(6)Section 530 of such Code is amended— 
(A)by striking section 25A(g)(2) in subclause (I) of subsection (d)(2)(C)(i) and inserting section 25A(e)(2),  
(B)by striking section 25A(g)(2) in clause (iii) of subsection (d)(4)(B) and inserting section 25A(e)(2).  
(7)Section 1400O of such Code is amended by adding at the end the following flush sentence: 
 
For purposes of this section, any reference to section 25A shall be treated as a reference to such section before the date of the enactment of this sentence..  
(8)Subsection (e) of section 6050S of such Code is amended by striking (without regard to subsection (g)(2) thereof) and inserting (without regard to subsection (e)(2) thereof).  
(9)Subparagraph (J) of section 6213(g)(2) of such Code is amended by striking section 25A(g)(1) and inserting section 25A(e)(1).  
(10)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 25A and inserting the following: 
 
 
Sec. 25A. Education tax credit.  .  
(d)Effective dateThe amendments made by this section shall apply to expenses paid after December 31, 2007 (in taxable years ending after such date), for education furnished in academic periods beginning after such date.  
 
